Citation Nr: 1635202	
Decision Date: 09/08/16    Archive Date: 09/20/16

DOCKET NO.  13-10 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Veteran represented by:	National Association for Black Veterans, Inc.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from May 1985 to December 1991.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in March 2014 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

In March 2015, the Board remanded this claim to afford the Veteran a new VA examination and to obtain a medical opinion.  The Veteran was afforded a VA examination in April 2015 and an opinion was obtained.  As such, the evidence indicates that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  That development having been completed, the claim is now ready for appellate review.

The Board notes this appeal originally included entitlement to service connection for a bilateral shoulder disorder; however, this issue was granted in a May 2015 rating decision, and as such, is no longer on appeal.  The Veteran was also granted entitlement to service connection for bilateral hallux valgus.  See May 2015.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 


FINDINGS OF FACT

1.  Bilateral pes planus was noted on the Veteran's March 1985 enlistment examination report.
 
2.  The Veteran's preexisting bilateral pes planus did not increase in disability during service or otherwise worsen beyond the natural progression of the condition in service.


CONCLUSION OF LAW

Bilateral pes planus was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014).  Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seeks to provide; and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the regional office.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.   

The VCAA duty to notify was satisfied by a letter sent to the Veteran in July 2008 that fully addressed the entire notice element.  The letter informed him of what evidence was required to substantiate his claim and of his and the VA's respective duties for obtaining evidence.  The Veteran received a Dingess notice in July 2008.  

There is no allegation from the Veteran that he has any evidence in his possession that is needed for full and fair adjudication of the claim, and the Board finds that the notification requirements of the VCAA have been satisfied as to timing and content.

The duty to assist has also been satisfied.  The RO obtained service treatment records and post-service medical records.  The Veteran was afforded VA examinations.  Virtual VA and VBMS records have also been reviewed. 

Therefore, the available medical evidence and records have been obtained in order to make an adequate determination.  Neither the Veteran nor his representative has identified any additional existing evidence that has not been obtained or is necessary for a fair adjudication of the claim.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the March 2014 hearing, the undersigned VLJ fully explained the issue involved.  Also, the VLJ elicited evidence in the form of testimony from the Veteran pertaining to his bilateral pes planus, which had not yet been provided.  The Veteran was represented at the hearing by a representative of the National Association of Black Veterans.  A review of the record reveals no assertion, by the Veteran or his representative, that VA or the VLJ failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any other prejudice in the conduct of the Board hearing.  Moreover, the Veteran and his representative demonstrated actual knowledge of the elements and evidence necessary to substantiate the claim, as evident in the provided testimony.  As such, the undersigned met all the requirements described in 38 C.F.R. § 3.103(c)(2) and Bryant, and there has been no prejudice.

The VA's duty to assist in the development of the claim is complete, and no further notice or assistance to the Veteran is required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 (2000), Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Entitlement to Service Connection for Bilateral Pes Planus

The Veteran seeks entitlement to service connection for bilateral pes planus.  The Veteran asserts that his preexisting flat feet were aggravated as a result of marching, long walks, and wearing uncomfortable boots in service.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).



	(CONTINUED ON NEXT PAGE)


Applicable Laws

Under the relevant laws and regulations, service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

For service connection claims involving a preexisting injury or disease, 38 U.S.C.A. § 1153 provides that a preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease. 

If a preexisting disability is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disability, but the Veteran may bring a claim for aggravation of that disability.  In that case, § 1153 applies and the burden falls on the Veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b). 

38 U.S.C.A. § 1153 requires some increase in the severity of the preexisting condition causally related to military service.  Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  Independent medical evidence is needed to support a finding that the preexisting disorder increased in severity in service.  See Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  

Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

Importantly, the Veteran's service treatment records are significant for findings of bilateral pes planus.  Specifically, the Veteran's March 1985 enlistment examination shows that he had bilateral pes planus upon entry to service.

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled into service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. 1111; 38 C.F.R. § 3.304(b); see also VAOPGCPREC 3-03; Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  The presumption of soundness attaches only where there has been an induction examination that did not detect or note the disability of which the Veteran later complains.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations expressly provide that the term "noted" signifies "[o]nly such conditions as are recorded in examination reports."  38 C.F.R. § 3.304(b).

Facts & Analysis

The Veteran's enlistment examination indicates the Veteran entered service with bilateral pes planus.  See March 1985 enlistment examination.  Thus, the presumption of soundness does not apply, and as noted above, the Veteran may only bring a claim of aggravation of the disorder.  Smith v. Shinseki, 24 Vet. App. 40, 47 (2010).  

As stated previously, service records indicate the Veteran had preexisting bilateral pes planus.  The Veteran was sent for evaluation at the time of induction to service.  It was noted that the Veteran had asymptomatic, mild pes planus, with moderately severe flattening of the longitudinal arches.  See March 1985 service treatment note.  In January 1988, the Veteran complained of pain in his left big toe.  He was diagnosed with metatarsalgia.  At discharge, the November 1991 Report of Medical Examination noted bilateral pes planus and in the accompanying Report of Medical History, the Veteran reported foot trouble with a history of pes planus.

Post-service treatment records showed that the Veteran was treated for right foot infection in January 1995.  The Veteran complained of pain, swelling, and increased warmth across his right foot.  A radiologic bone scan of the feet and ankle revealed a combination of hyperemia and abnormal bone activity that were "very suspicious" for an infectious process with probable osteomyelitis.

In an October 2001 private treatment record, the Veteran returned for treatment and reported that he was doing fine until several months ago when his feet began to significantly bother him.  The Veteran reported that he started wearing stiff and heavy boots for his new job as a cable installer.  The examiner found that he had developed bunion deformities with hallux valgus, bilaterally.  The Veteran was diagnosed with bilateral painful bunion deformities with hallux valgus and pes planovalgus with abnormal pronation.  He was prescribed orthopedic sole inserts (orthotics).  

In a December 2001 follow up treatment note, the Veteran reported doing "okay" with the orthotics in all of his shoes except his work boots, which continued to give him discomfort.  The Veteran reported burning pain around his bunion during the workday.  A physical examination revealed a continued bilateral painful bunion with hallux valgus.  The examiner noted that she would re-cast new orthotics for the Veteran.

The Veteran was afforded a VA examination in May 2012.  The examiner diagnosed the Veteran with bilateral pes planus with a date of onset in 1985.  The examiner referenced his preexisting pes planus upon entrance, but found no documentation in his service treatment records that showed significantly worsening pes planus or bunions resulting from military duty.  The examiner also referenced the Veteran's post-service treatment records of right foot infection and bunions and concluded that the Veteran "less likely than not" suffered significant foot problems from military service, but developed significant foot pain after service with infection of his foot due to tinea pedis in 1995 and increased foot pain in 2001 due to his work boots.  A diagnostic imaging study of the left foot revealed hallux valgus, medial bunion, degenerative spurring, and pes planus.  A diagnostic imaging study of the right foot revealed possible pes planus, slight degenerative disease, hallux valgus, medial and lateral bunions, and questionable calcaneonavicular coalition.

The Veteran was afforded a VA examination in April 2015.  The examiner opined that the Veteran's pes planus did not increase during service.  The examiner stated that comparing the present examination with the x-ray report from in service in March 1985, the pes planus itself appears to be about the same, and his soles had the same degree of pes planus.  The examiner noted that the Veteran contends his condition is worse because he is experiencing more pain, especially in the big toes.   The examiner stated that unfortunately, the separation examination only states "foot trouble" and there is no physical examination specifically mentioning the feet.  The examiner concluded by stating the biomechanics of pes planus and hallux valgus are inseparably intertwined.

Importantly, the Board notes that the Veteran was granted service connection for bilateral hallux valgus in a May 2015 rating decision.

The evidence of record demonstrates that the Veteran's bilateral pes planus was noted on entrance examination.  Thus, the Veteran may bring a claim for service-connected aggravation of that disorder.  The burden falls on the Veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994). 

In this case, the most probative evidence of record shows that the Veteran's preexisting bilateral pes planus did not increase in disability during his active service or otherwise worsen beyond the natural progression of the condition in service.  As noted, the Veteran entered into service with pes planus and hallux valgus.  He had no specific complaints or treatment for pes planus during service, other than "foot trouble" and a painful great toe that was diagnosed as metatarsalgia.  Of note, temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  See Hunt v. Derwinski, 1 Vet. App. 292 (1991), Beverly v. Brown, 9 Vet. App. 402 (1996).  As noted in the VA examinations, there is no evidence that the Veteran's pes planus increased in severity, and his foot pain has been associated with hallux valgus, which is currently service-connected, and wearing work boots, post service.  Of particular note, the Veteran's soles had the same degree of pes planus in April 2015 as they did during service.  See April 2015 VA examination.  This evidence overall demonstrates that there was no increase in bilateral pes planus during service.

While the Veteran contends that his current bilateral pes planus was aggravated during his period of service, there is no indication that the Veteran has specialized training in foot disorders.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Here, the only medical opinions of record are against the claim and indicate the Veteran's pes planus was not aggravated during service.  The Board finds these medical opinions to be more probative than the Veteran's lay assertions as to the etiology and severity of the Veteran's bilateral pes planus. 

In this regard, the VA examiners reviewed the claims file, considered the Veteran's service treatment records, and thoroughly interviewed and examined the Veteran.  Thereafter, the examiners provided adequate reasoning and bases for the opinions that the Veteran's military service did not aggravate his bilateral pes planus.  For these reasons, the opinions by the VA examiners are of greater probative value than the Veteran's contentions regarding his pes planus. 

In sum, the Board finds that the most probative evidence establishes that the Veteran's bilateral pes planus existed prior to his entry into service, was noted on his enlistment examination, and did not increase in disability during service or otherwise worsen beyond the natural progression of the condition in service.  Accordingly, service connection for the Veteran's bilateral pes planus is not warranted.

The Board is grateful to the Veteran for his honorable service, and regrets that a more favorable outcome could not be reached.  


ORDER

Entitlement to service connection for bilateral pes planus is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


